                                EPSTEIN SACKS PLLC
                                 ATTORNEYS AT LAW
                                100 LAFAYETTE STREET
                                        SUITE 502
                                 NEW YORK, N.Y. 10013
                                      (212) 684-1230

                                                             BENNETT M. EPSTEIN: (917) 653-7116
                                                             SARAH M. SACKS: (917) 566-6196




                                                             May 7, 2021
Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
                                                               5/9/2021


Filed by ECF

                              United States v. Maria Aguilar Hewitt
                                        20 Cr. 493 (VSB)

Dear Judge Broderick:

        We represent the defendant Maria Aguilar Hewitt under the Criminal Justice Act. We write
to respectfully request a modification to Ms. Hewitt’s current bail conditions as set forth in this
letter. Currently, she is being monitored electronically while on home detention. We have spoken
to her assigned pretrial services officer and he has informed us that Ms. Hewitt has been in
complete compliance with all of her bail conditions. We now ask that she be placed on a curfew
instead of home confinement, and that pretrial services be allowed to determine that curfew.
Among other things, this will allow her to drive her 14-year-old son, for whom she is the sole
guardian, to and from his activities, and give her flexibility to help care for her father who still
struggles with his health after having had a lung transplant last year. The Government has no
objection to this request.


                                                                     Respectfully submitted,
